SecureDesigns® Variable Annuity Variflex Variable Annuity Variflex LS Variable Annuity Issued by: Security Benefit Life Insurance Company One Security Benefit Place Topeka, Kansas 66636-0001 Supplement Dated March 11, 2015 To Prospectus Dated May 1, 2014 Effective March 11, 2015,the Guggenheim VIF Alpha Opportunity Subaccount will accept new or additional investments and the transfer of Contract Value. Guggenheim VIF Alpha Opportunity is hereby added to the list of Underlying Funds currently available under the Contract. The section entitled “Other Information – Closed Subaccount” is hereby removed in its entirety from each of the prospectuses. Please Retain This Supplement For Future Reference
